Title: To James Madison from William Willis, 9 September 1802 (Abstract)
From: Willis, William
To: Madison, James


9 September 1802, Barcelona. Encloses a copy of a letter just received from O’Brien. Believes U.S. shipping would be safeguarded by “a regular System of Convoy” but as yet there is none. Suggests that U.S. ships of war are too large for the mission of suppressing the Tripolitans; “but had we a few Schooners of 14 to 16 Six pnd. they would be of sufficient force to defeat any one of the Cruizers of that Power.”

Assures JM that “notwithstanding the severe losses of property, I have met with I am still posses’d of sufficient funds, to support a Commercial House, and for answering all the purposes of advancing for the necessary Service of the United States, and am happy to find that all the officers of the Spanish Government treat me with every degree of friendship and respect.” Cites an instance where he has been of service to consuls of other nations. Because of the great number of people arriving at Barcelona to attend the king, there has been a shortage of housing. An order was issued to quarter government officials in all of the houses, including those of the consuls. “I resisted the demand; not so much on account of the inconvenience, as on account of its being an infringement on the customs and usages of Nations. I made an immediate representation to the Captain General of this province, and … he immediately gave orders that no Consul whatever should be molested by the requisition.”
States that the reports of his financial difficulties are false, being circulated by those who are in debt to him to a great amount. A New York mercantile house and their agent in Barcelona, Benjamin B. Mumford, “have done all in their power to injure me” but have “not been able to impair my Credit, with individuals, nor with the Government.” Observes that he is one of only two American citizens serving as consuls in Spain; “and this is a sufficient reason for those Consuls that are not so, to try to make an impression, and raise a prejudice against me, with my government, in order if possible to impress the Idea, that Foreigners, will generally be more respectable, and usefull consuls, than native American Citizens.… This leads me Sir to make some remarks on the unequal manner in which the Consuls of the United States Compensate themselves for their trouble. You will see by the enclos’d letter from Robert Montgomery Esqr that some Consuls take what they call Consulage & Vice Consulage on Each American Vessell, which I know of no law to Authorise.”
Encloses a list [not found] of all American ships that entered and cleared the port of Barcelona since his arrival in 1799; believes there were only two ships from the American Revolution until his arrival, proving “how much an enterprising Commercial Consul may cause the commerce of the United States to be extended.” The case of Capt. James Mills of the ship Catherine of Baltimore “still remains in suspence. He has remain’d already two years detaind by the Spanish Government upon an evidently false charge.” Notes in a postscript that some dispatches from O’Brien of a later date than the enclosed letter have arrived but “I fear by some mistake they are sent to some other Place this sometimes happens.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 13 pp.



   
   Probably enclosed with this dispatch was a copy of Richard O’Brien’s letter of 20 Aug. 1802 (ibid.; filed at the end of 1802) discussing U.S. relations with Morocco, Tripoli, and Algiers and the concessions made by the dey of Algiers to the French (1 p.; docketed by Willis, “Copy of a letter from Consul Obrien”).



   
   Willis apparently enclosed a copy of a 31 Mar. letter from Montgomery written to Peter Stirling at Barcelona during Willis’s absence (ibid.; filed at the end of 1802). Montgomery wrote that it was the custom at Alicante “to charge masters of American Vessels five Dollars for Consulage & Three Dollars for Vice Consulage and assistance” and inquired what the usual charges were at Barcelona. On the verso is a copy of Stirling’s 10 Apr. reply, stating that during his time as vice-consul he had never known Willis to charge such fees. The copies are docketed by Willis, “Coppy of letter from Robert Montgomery Esq. Consul of the United States of America at Alicant and Answer.”



   
   A full transcription of this document has been added to the digital edition.

